Title: From James Madison to James Monroe, 16 February 1804
From: Madison, James
To: Monroe, James



private
Dear Sir
Washington Feby 16. 1804
In a private letter by Mr. Baring I gave you a detail of what had passed here on the subject of etiquete. I had hoped that no farther jars would have ensued as I still hope that the good sense of the British government respecting the right of the government here to fix its rules of intercourse and the sentiments and manners of the country to which they ought to be adapted will give the proper instructions for preventing like incidents in future. In the mean time a fresh circumstance has taken place which cals for explanation.
The President desirous of keeping open for cordial civilities whatever channels the scruples of Master Merry might not have closed asked me what these were understood to be and particularly whether he would come and take friendly and familiar dinners with him I undertook to feel his pulse thro’ some hand that would do it the least impropriety. From the information obtained I inferred that an invitation would be readily accepted and with the less doubt as he had dined with me (his lady declining) after the offence originally taken. The invitation was accordingly sent and terminated in the note from him to me & my answer herewith inclosed I need not comment on this display of diplomatic superstition, truly extraordinary in this age and country. We are willing to refer it to the personal character of a man accustomed to see importance in such trifles and over cautious against displeasing his government by surrendering the minutest of his or its pretentions. What we apprehend is that with these causes may be mingled a jealousy of our disposition toward England and that the mortifications which he has inflicted on himself are to be set down to that account. In fact it is known that this jealousy particularly since the final adjustment with France exists or is affected in a high degree and will doubtless give its colour to the correspondence of the legation with its government. To apply an antidote to this poison will require your vigilant and prudent attention. It can scarcely be believed that the British Govt will not at once see the folly commited by its representative especially in the last scene of the farce and that it will set him to right in that respect. But it may listen with a different ear to suggestions that the U. S. having now less need of the friendship of Britain may be yielding to a latent enmity toward her. The best of all proofs to the contrary would be the confidential communica[tion]s you possess, if it were not an improper condescension to disclose them for such a purpose. Next to that is the tenor of our measures, and the dictates of our obvious policy; on an appeal to both of which you may found the strongest assurances that the Govt. of the U. S. is sincerely and anxiously disposed to cultivate harmony between the two nations. The President wishes you to lose no opportunity and to spare no pains that may be necessary to satisfy the British Administration on this head and to prevent or efface any different impressions which may be transmitted from hence.
I collect that the cavil at the pele mele here established turns much on the alledged degradation of ministers and envo[y]s to a level with charges. The truth is, and I have so told Merry that this is not the idea; That the President did not mean to decide any thing as to their comparative grades or importance; that these would be estimated as heretofore; that among themselves they might fix their own ceremonies, and that even at the presidents table they might seat themselves in any subordination they pleased. All he meant was that no seats were to be designated for them, nor the order in which they might happen to sit to be any criterion of the respect paid to their respective commissions or Countries. On public occasions, such as Inaugural speech &c. the Heads of Depts. with foreign Ministers, and others invited on the part of the Govt. would be in the same pêle mêle within the space assigned them. It may not be remiss to recollect that under the Old Congress, as I understand, and even in the ceremonies attending the introduction of the new Govt. the foreign ministers were placed according to the order in which their Govts. acknowledged by Treaties the Independence of the U. States. In this point of view the pêle mêle is favorable both to G. B. and to Spain.
I have, I believe already told you that the President has discontinued the handing first to the table the wife of a head of depment applying the general rule of pele mele to that as to other cases.
The Marquis d Yrujo joined with Merry in refusing an invitation from the president and has throughout made a common cause with him not however approving all the grounds taken by the latter. His case is indeed different and not a little awkward; having acquiesced for nearly three years in the practice agst. which he now revolts. Pi[c]hon being a charge only was not invited into the pretentions of the two plenipotentiarys. He blames their contumacy but I find he has reported the affair to his government which is not likely to patronise the cause of Merry & Y.
Thornton has also declined an invitation from the president. This shews that he unites without necessity with Me[r]ry he has latterly expressed much jealous[y] of our views founded on little and unmeaning circumstances.
The manners of Mistress Merry disgust both sexes and all parties. I have time to add only my affecte. respects.
James Madison
 

   
   RC, draft, and enclosures (DLC). Unless otherwise noted, italicized words and letters are those encoded by a State Department clerk and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:352 n. 1). RC decoded interlinearly. For enclosures, see n. 4.



   
   Underlined in RC.



   
   See JM to Monroe, 19 Jan. 1804.



   
   Draft inserts “with” here.



   
   The enclosures (4 pp.; in a clerk’s hand; in code; decoded interlinearly; docketed by Monroe) are copies of Merry to JM, 9 Feb. 1804, and JM’s reply of the same date (see Merry to JM, 9 Feb. 1804, n. 2).



   
   Interlinear decoding has “chargés d’affres.”



   
   Miscoded “pirehon”; interlinear decoding has “Pichon.”


